United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 99-1037
                                   ___________

Tara Davenport, by her legal guardian *
and natural mother, Jean Belt, et al.,*
                                      *
        Plaintiffs - Appellants,      *
                                      * Appeal from the United States
        v.                            * District Court for the
                                      * District of South Dakota.
Young Men's Christian Association,    *
et al.,                               *      [UNPUBLISHED]
                                      *
        Defendants - Appellees.       *
                                 ___________

                             Submitted: October 22, 1999

                                  Filed: November 16, 1999
                                   ___________

Before WOLLMAN, Chief Judge, ROSS and LOKEN, Circuit Judges.
                             ___________

PER CURIAM.

      In December 1995, plaintiffs participated in a YMCA-sponsored tournament in
Rapid City, South Dakota, as members of the Loneman School’s girls’ basketball team.
The Loneman School team won its semi-final game against the Hermosa School. When
the Loneman team and its coach returned to the gym for the championship game, two
YMCA volunteers advised them of a complaint by the Hermosa School coach that the
Loneman team included boys. To resolve this novel dispute, the female YMCA
volunteer and a female chaperone for the Loneman team took the Loneman players,
who were all ten to twelve-year-old Native American girls, into a restroom where the
girls demonstrated that each was in fact a female. The Loneman team then played in
the championship game, and the tourney ended.

       Two years later, the mothers of the Loneman School players, acting on their own
behalf and as the girls’ legal guardians, commenced this action against the Loneman
School, the Custer School District (where the Hermosa School is located), and the
YMCA and its tournament director. Plaintiffs alleged that the wrongful conduct of
defendants during and after this incident made the girls feel depressed, humiliated, and
embarrassed. Count 1 of the complaint asserted claims of invasion of privacy,
intentional infliction of mental distress, mental anguish, unlawful imprisonment, and
false arrest. Count 2 sounded in negligence. Count 3 alleged unlawful race, sex, and
age discrimination in violation of federal law.

       The district court1 granted defendants summary judgment and dismissed
plaintiffs’ federal law claims, concluding that plaintiffs had failed to come forward with
evidence tending to prove that the conduct of any defendant was motivated by race,
sex, or age discrimination. The court granted summary judgment dismissing with
prejudice all state law claims against the Loneman School on the ground that plaintiffs’
exclusive remedy is under the Federal Tort Claims Act because the Loneman School
is operated by the Oglala Sioux Tribe pursuant to a grant from the Bureau of Indian
Affairs and is therefore deemed to be part of the BIA for FTCA purposes. See
generally Big Owl v. United States, 961 F. Supp. 1304, 1307-08 (D.S.D. 1997).
Finally, the court declined to exercise supplemental jurisdiction over plaintiffs’ state
law claims against the other defendants and dismissed those claims without prejudice.




      1
       The HONORABLE RICHARD H. BATTEY, then Chief Judge now a Senior
Judge of the United States District Court for the District of South Dakota.

                                           -2-
       Plaintiffs appeal all of these rulings except the dismissal of their age
discrimination claims. Plaintiffs first argue that the district court erred in granting
summary judgment before discovery was complete. This claim is without merit
because plaintiffs fail to show that they sought a continuance from the district court to
complete additional discovery that was necessary for a proper determination of the
summary judgment motions. See Fed. R. Civ. P. 56(f); Dulany v. Carnahan, 132 F.3d
1234, 1238-39 (8th Cir. 1997). Regarding plaintiffs’ tort claims against the Loneman
School, we agree with the district court that the FTCA applies, but we have some doubt
whether the FTCA forecloses plaintiffs’ claims for unlawful imprisonment and false
arrest. See 28 U.S.C. § 2680(h). However, even if these claims are outside the FTCA,
we conclude that summary judgment dismissing them on the merits was appropriate.
See Blitz v. Boog, 328 F.2d 596, 600 (2d Cir.) cert. denied, 379 U.S. 855 (1964). With
regard to all other issues raised by plaintiffs on appeal, we affirm for the reasons stated
by the district court in its Memorandum Opinion and Order dated October 29, 1998.
See 8th Cir. R. 47B.

       The judgment of the district court is affirmed. Plaintiffs’ motion to supplement
the record on appeal is denied.

      A true copy.

             Attest:

                 CLERK, U. S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-